UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 16, 2013 VISION GLOBAL SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Nevada 20-8203420 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 20400 Stevens Creek Blvd, Suite 700, Cupertino, CA (Address of principal executive offices) (Zip Code) 408-390-3275 Registrant’s telephone number, including area code Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: þ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) þ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On October 16, 2013, the sole member of the board of directors of Vision Global Solutions, Inc. (“Vision”) fixed the close of business on October 31, 2013 as the record date for Vision’s special meeting of shareholders (the “Special Meeting”) to consider the previously announced agreement and plan of reorganization by and among Vision, FRI Merger Sub, Inc. (“MergerCo”) and FracRock International, Inc. (“FRI”), pursuant to which MergerCo will be merged with and into FRI, with FRI being the surviving entity and becoming a wholly owned subsidiary of Vision, and other related matters. The Special Meeting is scheduled to be held on 9 a.m., local time, on November 14, 2013 at Vinson & Elkins, LLP, 1001 Fannin St., Suite 2500, Houston, Texas 77002. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VISION GLOBAL SERVICES, INC. October 16, 2013 By: /s/ Todd Waltz Todd Waltz Chief Executive Officer and Principal Accounting Officer 3
